Hathaway, J.
By R. S., ch. 129, s. 7, a tenant in. common of undivided lands is subjected to the forfeiture and payment of treble damages for cutting timber, &c., on the common *80estate, without having given the preliminary notice required by the statute; or, for cutting timber, &c., on the same estate pending a petition for partition.
The only question of law presented by this case, is, whether or not an action of trespass guare clausum, can be maintained to recover such damages, and that question has been decided in the affirmative by this court in Maxwell v. Maxwell, 31 Maine R., 184.

Exceptions overruled.


Judgment of the court at Nisi Prius affirmed.